Case 5:20-mj-01953 Document 2 Filed on 10/04/20 in TXSD Page 1of1

STATEMENT IN
SUPPORT OF PROBABLE CAUSE

IN RE: Cesar SANCHEZ-Magallanes

I, Mark A. Kwitowski, declare and state as follows:

On or about October 03, 2020 the defendant Cesar SANCHEZ-Magallanes was apprehended in Laredo, Texas. After a
brief interview it was determined that, Cesar SANCHEZ-Magallanes was an undocumented alien from Mexico and
subsequently placed under arrest. Further investigation revealed that Cesar SANCHEZ-Magallanes was previously
REMOVED from the United States on 12/06/2012 at New Orleans, La. There is no record that Cesar SANCHEZ-

Magallanes has applied for or received permission from the Attorney General or the Secretary of Homeland Security to
re-enter the United States after deportation.

I declare (certify, verify, or state) under penalty of perjury that the foregoing is true and correct.

Executed on the 3rd day of October, 2020, at Laredo, Texas. MACS

Mark A. Kwitowski

Border Patrol Agent
United States Border Patrol

 
